        CASE 0:20-cv-02459-PAM-JFD Doc. 38 Filed 08/31/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Marc Nall,                                           Case No. 20-cv-2459 (PAM/JFD)

                      Plaintiff,

 v.                                                               ORDER

 JPMorgan Chase Bank, N.A.,

                      Defendant.


       This matter is before the Court on Plaintiff Marc Nall’s Motion to Compel

Defendant JPMorgan Chase Bank, N.A. to Produce Documents and Information (Dkt. No.

25). The motion is granted in part and denied in part, as set forth below.

       Plaintiff holds a credit card with Defendant. He used the credit card to pay $1,690.79

in airfare for a trip, which he later canceled due to the COVID-19 pandemic. The airline

refunded the full amount, but Defendant allegedly placed a credit on the account for

approximately the same amount. Plaintiff is suing Defendant for (1) a violation of the Fair

Credit Billing Act (FCBA), 15 U.S.C. § 1666, and related Regulation Z, 12 C.F.R.

§ 226.13; (2) conversion; (3) unjust enrichment; and (4) violations of the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq.

       Plaintiff moves to compel Defendant to produce information and documents

responsive to Interrogatories Nos. 2, 3, 4, 5, and 6 and Requests for Production of

Documents Nos. 1, 2, 3, and 7. Plaintiff also asks the Court to compel Defendant to produce

a privilege log and for an award of expenses incurred in bringing the motion to compel.
          CASE 0:20-cv-02459-PAM-JFD Doc. 38 Filed 08/31/21 Page 2 of 3




Defendant opposed the motion in a written response.

         During the hearing on the motion, the parties commendably resolved nearly all of

the discovery disputes presented in the motion. This Order serves primarily to memorialize

their agreements and understandings.

         Defendant agreed to produce its policies and procedures related to the FCBA—

specifically, merchant disputes, customer billing disputes, and the FCRA investigation—

which Plaintiff believed would resolve the dispute over Interrogatory Nos. 3 and 6.

Defendant’s counsel represented it would take a week or so to compile and produce the

policies and procedures. If, after review of the production Plaintiff’s counsel finds it

insufficient, he may re-raise the dispute with the Court.

         Defendant expressed concern about the confidential nature of the policies and

procedures but represented the parties could finalize and provide a stipulated protective

order for the Court’s review and approval by the end of the business day on September 1,

2021. The Court committed to issuing the protective order within 24 hours of its receipt.

The Court also reminded Defendant that the pretrial scheduling order provides that the

absence of a protective order cannot be a basis for withholding discovery. (See Dkt. No. 12

at 9.)

         Defendant agreed to supplement its production of call notes and account notes.

Defendant also agreed to supplement its responses to indicate that nothing has been

withheld on the basis of privilege or work product protection for any documents or

information that predate this lawsuit. Based on Defendant’s counsel’s representations at

the hearing, Defendant need not produce a privilege log at this time. Finally, Defendant


                                             2
        CASE 0:20-cv-02459-PAM-JFD Doc. 38 Filed 08/31/21 Page 3 of 3




will supplement its response to Document Request No. 7 to produce all documents on

which Defendant will rely to establish its affirmative defenses, to the extent it has not

already produced such documents. Defendant will provide an update on supplementation

to the Court and Plaintiff at the status conference on September 7, 2021, though the Court

expressed its hope that production will have been completed by then.

      Plaintiff’s request for attorney’s fees and costs is denied. Counsel for both parties

were professional and collaborative at the motions hearing.

      Accordingly, based on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Plaintiff Marc Nall’s Motion to Compel Defendant JPMorgan

Chase Bank, N.A. to Produce Documents and Information (Dkt. No. 25) is GRANTED

IN PART and DENIED IN PART as set forth above.



Dated: August 31, 2021                   s/ John F. Docherty
                                         JOHN F. DOCHERTY
                                         United States Magistrate Judge




                                            3
